


110 HJ 73 IH: Proposing an amendment to the Constitution

U.S. House of Representatives
2007-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		110th CONGRESS
		1st Session
		H. J. RES. 73
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2007
			Mr. Sherman
			 introduced the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relating to the process by which the House of
		  Representatives chooses the President of the United States in the event no
		  candidate receives a majority of the electoral votes.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.Whenever the right to choose the President
				devolves upon the House of Representatives, the Members of the House shall cast
				votes on an individual basis, and the candidate receiving the greatest number
				of votes cast by the Members shall be the President so long as such number is a
				majority of the votes cast.
					2.For purposes of a meeting of the House to
				cast votes under section 1, a majority of the House shall constitute a
				quorum.
					.
		
